Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending examination.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DOSHI et al (US 2021/0014114).

a.	Per claim 1, DOSHI et al teach a computer-implemented method comprising: 
processing information pertaining to multiple compute nodes within at least one network of distributed compute nodes (Figure 6, paras 0080-81—processing information pertaining to compute nodes); 

mapping one or more available compute nodes, within the at least one network, having compute capabilities and bandwidth capabilities for executing one or more compute tasks onto one or more dedicated portions of the at least one network (paras 0047-51, 0163—mapping one or more nodes with the necessary resources and bandwidth capabilities to execute one or more task of the network); 

processing information pertaining to at least one compute task requested within the at least one network of distributed compute nodes, wherein processing the information pertaining to the at least one compute task comprises determining at least one or more bandwidth requirements for the at least one compute task and one or more latency requirements for the at least one compute task (paras 0027, 0029, 0033-34, 0041, 0047, 0110, 0136-137—processing workload task requested within compute nodes with demands for low-latency and/or high-bandwidth for the endpoint devices, estimated resource requirement); and 

performing, based at least in part on the mapping of the one or more available compute nodes and the processed information pertaining to the at least one compute task, at least one automated action pertaining to allocating at least a portion of the at least one compute task to at least one of the one or more available compute nodes within the at least one network (paras 0043, 0051, 0087-89, 0096, 0166—performing allocation of resources based on the task information requested); 

wherein the method is performed by at least one processing device comprising a processor coupled to a memory (paras 0027, 0050-51, 0087-89, 0091—method performed by edge tier/controller/server with memory).

Claims 11 and 16 contain limitations that are substantially equivalent to claim 1 and is therefore rejected under the same basis.
b.	Per claim 2, DOSHI et al teach the computer-implemented method of claim 1, wherein processing the information pertaining to multiple compute nodes comprises processing information pertaining to two or more of current compute loads within the at least one network, latency associated with each of the multiple compute nodes, bandwidth of each of the multiple compute nodes, and compute capability of each of the multiple compute nodes (paras 0039, 0042-43, 0047, 0050-51, 0073, 0090—processing information pertaining to workload, latency, bandwidth and capability associated the nodes).  
Claims 12 and 17 contain limitations that are substantially equivalent to claim 2 and is therefore rejected under the same basis.
c.	Per claim 3, DOSHI et al teach the computer-implemented method of claim 1, further comprising: maintaining a network performance map database based at least in part on the processed information pertaining to the multiple compute nodes (paras 0080-83, 0087-89—mapping/allocation database based on processed information from the nodes).  
d.	Per claim 4, DOSHI et al teach the computer-implemented method of claim 3, wherein maintaining the network performance map database comprises updating information pertaining to one or more network parameters and one or more compute node parameters (paras 0041, 0086, 0111, 0113-114—updating information based on network parameters of the nodes).  
Claims 13 and 18 contain limitations that are substantially equivalent to claims 3-4 and is therefore rejected under the same basis.
e.	Per claim 5, DOSHI et al teach the computer-implemented method of claim 4, wherein the one or more network parameters comprise at least one of endpoint-to-endpoint latency and endpoint-to-endpoint available bandwidth, and wherein the one or more compute node parameters comprise node-specific information pertaining to at least one of central processing unit data, graphics processing unit data, memory data, neural network ability, quantum compute ability, and node compute availability (paras 0034, 0037, 0042, 0087, 0097, 0149, 0174—node specific information based on CPU, GPU, memory resource availability).  
f.	Per claim 6, DOSHI et al teach the computer-implemented method of claim 3, further comprising: determining, based at least in part on processing the information pertaining to the multiple compute nodes and using at least a portion of the information within the network performance map database, the one or more available compute nodes, within the at least one network, having the compute capabilities and the bandwidth capabilities for executing one or more compute tasks (paras 0083, 0087-91, 0093—database for recording capability data and availabilities).  
g.	Per claim 7, DOSHI et al teach the computer-implemented method of claim 1, wherein performing the at least one automated action comprises providing the mapping of the one or more available compute nodes to at least a portion of the distributed compute nodes within the at least one network (paras 0094-96, 0163-166—performing allocation mapping of the available nodes within the network).  
Claims 14 and 19 contain limitations that are substantially equivalent to claim 7 and is therefore rejected under the same basis.
h.	Per claim 8, DOSHI et al teach the computer-implemented method of claim 7, further comprising: enabling the at least a portion of the distributed compute nodes to allocate, based at least in part on the mapping of the one or more available compute nodes, at least one of application data and at least one compute task to one or more other compute nodes within the at least one network (paras 0094-96, 0163-166—performing allocation mapping of the available nodes within the network based on task).  
Claims 15 and 20 contain limitations that are substantially equivalent to claim 8 and is therefore rejected under the same basis.
i.	Per claim 10, DOSHI et al teach the computer-implemented method of claim 1, wherein the at least one network of distributed compute nodes comprises at least one fifth generation (5G) telecommunications network (para 0143—5G network).



Claim Rejections - 35 USC § 103
III.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

IV.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DOSHI et al (US 2021/0014114) in view of RAMARAO et al (USPN 9,497,136).

a.	Per claim 9, DOSHI et al teach the computer-implemented method of claim 8 and capacity (paras 0037, 0134), as applied above, yet fail to explicitly wherein enabling comprises reserving capacity associated with at least a portion of the one or more other compute nodes in response to an indication from given one of the compute nodes that the given compute node will use the capacity associated with the at least a portion of the one or more other compute nodes in connection with executing at least one compute task.  
However, RAMARAO et al teach reservation of capacity resource associated with the virtual machines (paras 0101-102). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of DOSHI et al and RAMARAO et al for the purpose of provisioning capacity reservations in order to provide space and storage for data, which is obvious in the art for distributed services among network nodes.
Claims contain limitations that are substantially equivalent to claim 4 and is therefore rejected under the same basis.


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0366606 – workload streaming
US 2015/0149611 – centralized resource usage
US 2021/0012282 – decentralized supply chain

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448